■— Order denying plaintiff’s motion for summary judgment in action to foreclose a mortgage, reversed on the law, with $10 costs and disbursements, and the motion granted, with $10 costs. If, as asserted by defendant Alfred A. Lama, the consideration for the note given to plaintiff was a secret agreement in violation of the Home Owners’ Loan Act of 1933 (U. S. Code, tit. 12, § 1461 et seq), and so void as against public policy, that was a matter of defense to be raised in the action upon that note in the Municipal Court. A payment made pursuant to a stipulated judgment therein entered cannot constitute a payment on account of the mortgage here sought to be foreclosed. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.